Citation Nr: 9922779	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-11 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for status 
postoperative laminectomy and discectomy, L5-S1, with 
traumatic arthritis.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from December 1977 to March 
1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in May 1998.  A statement of the case was mailed to 
the veteran in May 1998.  The veteran's substantive appeal 
was received in July 1998.  

In the February 1998 rating decision, entitlement to service 
connection for hearing loss, right ear was denied.  In 
addition, entitlement to service connection for hearing loss, 
left ear; and for bilateral tinnitus were granted, and both 
were assigned noncompensable ratings.  In an April 1998 
letter, the veteran was notified of this decision and of his 
procedural and appellate rights.  Since a notice of 
disagreement has not been received with regard to these 
issues, none of these issues are in appellate status and 
before the Board at this time.


REMAND

The veteran's service medical records reflect that the 
veteran began complaining of low back pain in 1986.  The 
veteran was treated for his low back pain throughout the 
remainder of has active duty.  A May 1997 inservice medical 
consultation sheet indicates that the veteran also suffered 
from para spinal spasms as well as pain.  Other inservice 
treatment records indicate that the veteran's low back pain 
radiated down to his buttocks and thigh.  The veteran's pain 
appeared to be more severe upon waking and after work.  
Physical therapy did not appear to lessen the veteran's pain.  
The veteran had a lumbar spine computerized axial tomography 
(CAT) scan in 1988 which showed a mild bulge at L5/S1.  In 
July 1995, the veteran was afforded a magnetic resonance 
imaging (MRI) of the lumbar spine which indicated a large 
left posterolateral L5/S1 disc protrusion with impingement on 
the left S1 nerve root.  The veteran underwent another MRI of 
the lumbar spine in September 1996.  At that time, the 
veteran stated that his symptoms had worsened and that he 
could not sit for more than a few minutes at a time.  The 
results of the September 1996 MRI indicated that the 
veteran's L5/S1 large left posterolateral disc protrusion had 
progressed since the comparison MRI in July 1995.  The 
veteran underwent surgery for his disability in December 
1996.

The veteran was afforded a VA examination in December 1997.  
At that time, the veteran stated that although his L5/S1 disc 
surgery improved his disability somewhat, he still suffered 
from numbness and pain in his left leg.  According to the 
veteran, he could stand without too much difficulty, but it 
took him 40-45 minutes to rise out of bed in the morning, 
with many stretching exercises.  The veteran contended that 
he can only sit for short periods at a time.  Range of motion 
testing of the lumbar spine revealed flexion of 90 degrees, 
extension of 35 degrees, side-bending of 40 degrees, and 
rotation of 35 degrees.  The examiner's initial impression 
was lumbosacral instability with degenerative arthritis of 
the lumbar spine.

The claims file does not contain any post service medical 
treatment records other than the December 1997 VA examination 
report.

In the February 1998 rating decision, the RO granted service 
connection for status postoperative laminectomy and 
discectomy, L5-S1, with traumatic arthritis with an 
evaluation of 10 percent effective April 1, 1997.  The RO 
rated the disability  intervertebral disc disease, under 
Diagnostic Code 5010-5293.  The RO stated that in determining 
evaluation for degenerative disc disease, consideration is 
given to the postoperative results of surgery, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and the frequency and degree of severity 
of attacks.  The RO noted that the veteran's VA examination 
indicated that the veteran's limitation of motion was within 
normal limits with the exception of forward flexion which was 
within 5 degrees of the normal range.  There was no 
indication of any muscle spasm, although the veteran did 
report continued pain and numbness in the left leg and 
problems sitting for extended periods.  Based on the results 
of this VA medical examination, the RO determined that the 
veteran was entitled to a 10 percent evaluation based on mild 
postoperative residuals.

In the veteran's May 1998 notice of disagreement, he stated 
that the findings made with regard to his service connected 
low back disability are, "extraordinarily inconsistent" 
with his case history, the December 1997 VA examination, and 
his current symptoms.

In the veteran's July 1998 substantive appeal, he reiterated 
his dissatisfaction with the initial 10 percent rating 
assigned following a grant of service connection for his low 
back disability.  Specifically, the veteran  stated that he 
continues to have daily difficulties with a limited range of 
pain free motion, lower back pain, and stiffness; 
particularly in the morning and late afternoon.  According to 
the veteran, it takes him between one to one and a half hours 
each morning to become functional enough to eat breakfast.  
The veteran can only sit for short periods.  According to the 
veteran, sitting results in nerve pain and numbness in his 
left leg.  The veteran stated that his day often ends before 
7:00 p.m. due to pain, which ranges from severe to moderate 
while performing any twisting type motion and most bending 
movements.  The veteran stated that all of his daily 
activities continue to be directly limited by his condition.  
The veteran added that his sleep pattern has been completely 
altered as pain awakens the veteran several times during the 
night.

The veteran also stated that during his preoperative 
evaluation in December 1996, his doctor warned that surgery 
may not provide relief of his pain.  At that time, the 
veteran elected to have the surgery because his pain was so 
severe that he felt it was worth the risk.  The veteran 
asserted that he did receive relief from the persistent nerve 
pain and lack of sensation in his foot.  The veteran 
emphasized, however, that he did not get any relief from any 
of the other symptoms, stating, "they are very obviously not 
'postoperative residuals.'  I continue to have to deal with 
the pain and limitations posed by this condition on a daily 
basis, just as I did before the operation."

Finally, the veteran contended that his symptoms are 
productive of severe and persistent pain with little or no 
long lasting relief.  He asserted that there is additional 
evidence of neurological involvement.

In the Board's view the medical evidence of record is 
insufficient to evaluate the extent of the veteran's 
disability.  In considering this matter on appeal the Board 
is required to base its decisions on independent medical 
evidence rather than rely upon its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Therefore, the veteran should be afforded another VA 
examination. 

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In DeLuca, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (1995) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim as a rating under the 
Diagnostic Code governing limitation of motion of the lumbar 
spine should be considered.  See VAOPGCPREC 36-97 (December 
12, 1997).

Finally, the Board notes that the Court recently rendered a 
decision in Fenderson v. West, 12 Vet. App 119 (1999).  The 
Board notes that, according to Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO granted a 10 
percent rating for postoperative residuals of low back injury 
effective as of the effective date of service connection.  As 
such, the RO apparently did not find that staged ratings were 
warranted.  However, when the RO considers the veteran's 
claim, the actual issues in appellate status are as shown on 
the front page of this remand, and the RO should consider 
staged ratings.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain all the 
veteran's VA treatment records, if any, 
and associate them with the claims file.

2.  The veteran should be afforded VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's service-connected low back 
disability.  All indicated x-rays and 
laboratory tests should be completed.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner(s) s prior to the 
examination(s).  The examiner(s) should 
be given the criteria of Diagnostic Codes 
5292, 5293 and 5295.  The examiner(s) 
should first report the findings in 
relationship to Diagnostic Code 5292, 
then, separately in relationship to 
Diagnostic Code 5293 and then, 
separately, in relationship to Diagnostic 
Code 5295.  If there is limitation of 
motion, the examiner(s) should also be 
asked to determine whether the low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner(s) should 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly.  It should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

3.  The RO should readjudicate the 
veteran's claim for dissatisfaction with 
the initial rating assigned following a 
grant of service connection for status 
postoperative laminectomy and discectomy, 
L5-S1, with traumatic arthritis, taking 
into consideration all applicable 
diagnostic codes, the directives of 
DeLuca and Fenderson.  The RO should 
specifically consider the directives of 
DeLuca if the RO rates the veteran based 
on his limitation of motion.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



